Citation Nr: 0215725	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  01-07 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date, prior to April 25, 1994, 
for a grant of special monthly pension (SMP) at the 
housebound rate.


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel


INTRODUCTION

The veteran had active military service from February 1962 to 
December 1964.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  
The Board in January 2002 remanded this case for further 
development of the issue of the veteran's entitlement to SMP 
based on the need for regular aid and attendance (A&A) of 
another person. 

On remand, the RO in June 2002 granted entitlement to SMP 
based on the veteran's need for A&A from May 14, 2002.  The 
appellant was notified of the determination by letter dated 
in July 2002.  The RO decision to grant the A&A benefit 
resolved completely the issue addressed in the January 2001 
Board remand. There is, as yet, no record of a notice of 
disagreement with the June 2002 rating decision.  The RO then 
returned to the Board for further appellate review of the 
remaining issue.


FINDINGS OF FACT

1.  The Board in September 1994 denied the veteran's claim of 
entitlement to a permanent and total disability rating for 
pension purposes which he had filed with the RO early in 
1992. 

2.  His application to reopen the claim for nonservice-
connected disability pension was received at the RO on April 
25, 1994 and continuously prosecuted; the reopened claim was 
supported with private medical evidence and subsequent VA 
examination that collectively showed permanent and total 
disability existed with two disabilities separately rated 100 
percent. 


CONCLUSION OF LAW

The criteria for an effective date earlier than April 25, 
1994, for SMP at the housebound rate have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.31, 3.157, 3.351, 3.400(b)(1), 3.401 (2001); 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3,159 and 3.326(a)).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant asserts that the effective date for SMP should 
be from 1964 following his separation from military service.  
The record shows that he filed a claim for disability 
compensation in January 1968, and that in March 1968 the RO 
denied the claim and issued notice.  A series of letters 
between the veteran and the RO in 1976 discussed the earlier 
adjudication of his claim.  

The RO in July 1991 declined to reopen the disability 
compensation claim and a Board decision in June 1992 affirmed 
this determination.  The RO proceeded to deny his application 
for nonservice-connected disability pension initially in 
August 1992.  The record contain a January 1994 letter from 
the veteran to the Board inquiring about the status of the 
claim and the Board's written response the following month.  
The Board in September 1994 denied entitlement to a permanent 
and total disability evaluation for pension purposes.  

On April 25, 1994, the RO received additional medical 
evidence, and then after examining the veteran, proceeded to 
grant entitlement to nonservice-connected disability pension 
benefits effective April 25, 1994.  The RO in March 2000 
granted entitlement to SMP at the housebound rate retroactive 
to April 25, 1994, based on clear and unmistakable error 
(CUE) in the February 1995 RO rating decision.  The RO issued 
notice in May 2000 and in October 2000 received a claim for 
retroactive payment to 1964.  


Criteria

When a claim is disallowed by the RO or the Board, the claim 
may not thereafter be reopened and allowed, and a claim based 
upon the same factual basis may not be considered except as 
provided in section 20.1400.  38 U.S.C.A. §§ 7104(b), 7105; 
38 C.F.R. §§ 20.1100, 20, 1103, 20.1400.  See 38 U.S.C.A. 
§§ 5109A, 7111 and 38 C.F.R. § 20.609(c)(4) and Part 20, 
Subpart O).  

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a), (b)(1); 38 C.F.R. § 3.400  

(a) General. This section sets forth criteria for determining 
whether: (1) Increased pension is payable to a veteran by 
reason of need for aid and attendance or by reason of being 
housebound.

(d) Housebound, or permanent and total plus 60 percent; 
disability pension. The rate of pension payable to a veteran 
who is entitled to pension under 38 U.S.C. 1521 and who is 
not in need of regular aid and attendance shall be as 
prescribed in 38 U.S.C. 1521(e) if, in addition to having a 
single permanent disability rated 100 percent disabling under 
the Schedule for Rating Disabilities (not including ratings 
based upon unemployability under Sec. 4.17 of this chapter) 
the veteran: (1) Has additional disability or disabilities 
independently ratable at 60 percent or more, separate and 
distinct from the permanent disability rated as 100 percent 
disabling and involving different anatomical segments or 
bodily systems, or (2) Is ``permanently housebound'' by 
reason of disability or disabilities. This requirement is met 
when the veteran is substantially confined to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical area, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 C.F.R. 
§ 3.351(a), (d).

Disability pension (Sec. 3.3(c)). An award of disability 
pension may not be effective prior to the date entitlement 
arose.  (i) Claims received prior to October 1, 1984. Date of 
receipt of claim or date on which the veteran became 
permanently and totally disabled, if claim is filed within 
one year from such date, whichever is 
to the advantage of the veteran.

(ii) Claims received on or after October 1, 1984. (A) Except 
as provided in paragraph (b)(1)(ii)(B) of this section, date 
of receipt of claim. (B) If, within one year from the date on 
which the veteran became permanently and totally disabled, 
the veteran files a claim for a retroactive award and 
establishes that a physical or mental disability, which was 
not the result of the veteran's own willful misconduct, was 
so incapacitating that it prevented him or her from filing a 
disability pension claim for at least the first 30 days 
immediately following the date on which the veteran became 
permanently and totally disabled, the disability pension 
award may be effective from the date of receipt of claim or 
the date on which the veteran became permanently and totally 
disabled, whichever is to the advantage of the veteran. While 
rating board judgment must be applied to the facts and 
circumstances of each case, extensive hospitalization will 
generally qualify as sufficiently incapacitating to have 
prevented the filing of a claim. For the purposes 
of this subparagraph, the presumptive provisions of Sec. 
3.342(a) do not 
apply.  38 C.F.R. § 3.400(b)(1).

Increases (38 U.S.C. 5110(a) and 5110(b)(2), Pub. L. 94-71, 
89 Stat. 395; Secs. 3.109, 3.156, 3.157)--(1) General. Except 
as provided in paragraph (o)(2) of this section and Sec. 
3.401(b), date of receipt of claim or date entitlement arose, 
whichever is later. A retroactive increase or additional 
benefit will not be awarded after basic entitlement has been 
terminated, such as by severance of service connection.  
Reopened claims. (Secs. 3.109, 3.156, 3.157, 3.160(e)) Date 
of receipt of claim or date entitlement arose, whichever is 
later, except as provided in Sec. 20.1304(b)(1) of this 
chapter.  38 C.F.R. § 3.400(o), (r).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA. (38 U.S.C. 5101(a)). A 
claim by a veteran for compensation may be considered to be a 
claim for pension; and a claim by a veteran for pension may 
be considered to be a claim for compensation. The greater 
benefit will be awarded, unless the claimant specifically 
elects the lesser benefit.



(b) Retroactive disability pension claims. Where disability 
pension entitlement is established based on a claim received 
by VA on or after October 1, 1984, the pension award may not 
be effective prior to the date of receipt of the pension 
claim unless the veteran specifically claims entitlement to 
retroactive benefits.  The claim for retroactivity may be 
filed separately or included in the claim for disability 
pension, but it must be received by VA within one year from 
the date on which the 
veteran became permanently and totally disabled. Additional 
requirements for entitlement to a retroactive pension award 
are contained in Sec. 3.400(b) of this part.  38 C.F.R. 
§ 3.151.

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim. Such informal 
claim must identify the benefit sought. Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution. If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  (b) A communication 
received from a service organization, an attorney, or agent 
may not be accepted as an informal claim if a power of 
attorney was not executed at the time the communication was 
written.  (c) When a claim has been filed which meets the 
requirements of § 3.151 or § 3.152, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.

Effective date of pension or compensation benefits, if 
otherwise in order, will be the date of receipt of a claim or 
the date when entitlement arose, whichever is the later. A 
report of examination or hospitalization which meets the 
requirements of this section will be accepted as an informal 
claim for benefits under an existing law or for benefits 
under a liberalizing law or Department of Veterans Affairs 
issue, if the report relates to a disability which may 
establish entitlement.  

Acceptance of a report of examination or treatment as a claim 
for increase or to reopen is subject to the requirements of 
Sec. 3.114 with respect to action on Department of Veterans 
Affairs initiative or at the request of the claimant and the 
payment of retroactive benefits from the date of the report 
or for a period of 1 year prior to the date of receipt of the 
report.  38 C.F.R. § 3.157.

A pending claim is an application, formal or informal, which 
has not been finally adjudicated.  38 C.F.R. § 3.160.

Regardless of VA regulations concerning effective dates of 
awards, and except as provided in paragraph (c) of this 
section, payment of monetary benefits based on original, 
reopened, or increased awards of compensation, pension or 
dependency and indemnity compensation may not be made for any 
period prior to the first day of the calendar month following 
the month in which the award became effective. However, 
beneficiaries will be deemed to be in receipt of monetary 
benefits during the period between the effective date of the 
award and the date payment commences for the purpose of all 
laws administered by the Department of Veterans Affairs 
except that nothing in this section will be construed as 
preventing the receipt of retired or retirement pay prior to 
the effective date of waiver of such pay in accordance with 
38 U.S.C. 5305.

(a) Increased award defined. For the purposes of this section 
the term increased award means an award which is increased 
because of an added dependent, increase in disability or 
disability rating, or reduction in income. The term also 
includes elections of improved pension under section 306 of 
Pub. L. 95-588 and awards pursuant to paragraphs 29 and 30 of 
the Schedule for Rating Disabilities except as 
provided in paragraph (c) of this section.

(b) General rule of applicability. The provisions of this 
section apply to all original, reopened, or increased awards 
unless such awards provide only for continuity of entitlement 
with no increase in rate of payment.  38 C.F.R. § 3.31.

Awards of pension or compensation payable to or for a veteran 
will be effective as follows: (a) Aid and attendance and 
housebound benefits. (1) Except as provided in Sec. 
3.400(o)(2), the date of receipt of claim or date entitlement 
arose, whichever is later. However, when an award of pension 
or compensation based on an original or reopened claim is 
effective for a period prior to the date of receipt of the 
claim, any additional pension or compensation payable by 
reason of need for aid and attendance or housebound status 
shall also be awarded for any part of the award's retroactive 
period for which entitlement to the additional benefit is 
established.
38 C.F.R. § 3.401.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

There have been changes in the law during the pendency of 
this appeal.  On November 9, 2000, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA) now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 
(West Supp. 2002).  VA has issued final regulations to 
implement the VCAA. VA has stated that the implementing 
regulations confer no additional rights than provided for in 
the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3,159 and 
3.326(a)).  According to Congress it was intended that the 
VCAA will apply to pending claims.  

Among other things, this law redefines the obligations of VA 
with respect to the duty to assist and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (CAVC) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order).  As VA noted in the implementing 
regulation, when it is unable to obtain relevant records 
after making reasonable efforts to do so, section 5103A(b)(2) 
requires VA to (1) notify the claimant that it is unable to 
obtain relevant records, (2) identify the records it cannot 
obtain, (3) briefly explain the efforts it made to obtain 
them, and (4) describe any further action VA will take with 
respect to the claim.  

The RO letter in February 2002 explained the substance of the 
VCAA as the Board requested in its remand.  The Board 
believes this met the duty to assist requirements in view of 
the information contained in the letter.  Such notice 
sufficiently placed the veteran on notice of what evidence 
could be obtained by whom and advised him of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Reasonable efforts as contemplated in the current law were 
made in an effort to obtain additional evidence and the 
veteran submitted private treatment records.  Thus, he did 
cooperate in providing medical evidence and competent lay 
evidence.  

In summary, the record shows that the RO notified the 
appellant of the evidence considered regarding the issue, and 
of the reasoning for the effective date determination through 
the statement of the case, and other correspondence pertinent 
to the current claim.  

The development the Board sought through remand was completed 
to the extent possible with the veteran's cooperation, albeit 
in developing the claim for A&A which was the Board's intent 
in remanding the claim.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The Board finds that VA can provide no further 
assistance that would aid in substantiating the claim for an 
earlier effective, and the veteran has not referred to 
additional evidence crucial to the claim that has not been 
obtained.  McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  See also 
Baker v. West, 11 Vet. App. 163, 169 (1998); Grivois v. 
Brown, 6 Vet. App. 136, 139 (1994); Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992).  

The VCAA is not an excuse to remand all claims.  Livesay v. 
Principi, 15 Vet. App. 165, 178 (2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 149 (2001) holding a remand 
under the VCAA is not required where an appellant was fully 
notified and aware of the type of evidence required to 
substantiate a claim and no additional assistance would aid 
in further developing the claim.  Thus, the Board believes 
that the development assistance the veteran has received 
complies with the intent of the new law or contemplated in 
the VCAA, and that there is no prejudice to the veteran in 
the Board's consideration of his claim under this new law.  
Bernard v. Brown, 4 Vet. App. 384 (1993).


Earlier Effective Date for SMP at the Housebound Rate

The determination of the effective date for an original claim 
as well as a claim to reopen is governed by 38 U.S.C.A. § 
5110(a), which provides generally for a date fixed in 
accordance with the facts found, but cannot be earlier than 
the date of receipt of application.  See also 38 C.F.R. § 
3.400 (2001) providing the same general rule for an effective 
date and that when a claim is reopened after a final 
disallowance, an award will be effective either on the date 
of receipt of the new claim or on the date entitlement arose, 
whichever is later. 

Where, as in this case, a disability-pension award is made 
based on a claim on or after October 1, 1984, the general 
rule is that an effective date is the date of receipt of 
claim, but an award may not be effective prior to the date 
entitlement arose.  38 C.F.R. § 3.400(b)(1), (b)(1)(ii).  As 
to a pension award, 38 U.S.C.A. § 5110(b)(3) and 38 C.F.R. § 
3.400(b)(1)(ii)(B) provide for a retroactive award exception 
to the general rule.  In such cases, the effective date of an 
award shall be the date of application or the date on which 
the veteran became permanently and totally disabled, if he 
applies for a retroactive award within one year from such 
date, whichever is to his advantage, provided he meets the 
additional condition of having been prevented from applying 
for disability pension for a period of at least 30 days 
beginning on the date on which he became permanently and 
totally disabled.  38 U.S.C.A. § 5110(b)(3)(B).  However, 
this exception is not claimed as the basis for an earlier 
effective date.

Thus, a pension award may be effective earlier than the date 
of receipt of the claim resulting in an award only if: (1) 
the veteran specifically claims entitlement to retroactive 
benefits separately or together with the claim for disability 
pension, and the claim for retroactive benefits is received 
by VA within one year from the date on which the veteran 
became permanently and totally disabled.  38 C.F.R. § 
3.151(b).  There is no evidence that incapacity ever 
prevented the appellant from filing a pension claim with VA, 
as required by § 3.400(b)(1)(ii)(B).  

Because there is no evidence that the veteran was prevented 
by his disabilities from filing his pension claim with VA, 
the retroactive exception to the general pension effective 
date rule is not applicable here.  He claims that the 
effective date should be from 1964.  However the initial 
pension claim was not filed until early in 1992.  

Earlier claims concerned service connection rather than 
pension and final decisions of the RO and the Board, most 
recently in 1992, addressed service connection issues.  The 
applicable regulations do not require a claim for 
compensation to be considered a claim for pension.  See 
38 C.F.R. § 3.151.  See Stewart v. Brown, 10 Vet. App. 15, 18 
(1997), quoting from Willis v. Brown, 6 Vet. App. 433, 435 
(1994) that the operative word "may" in a regulation 
clearly indicates discretion).  See also Malone v. Gober, 10 
Vet. App. 539, 544 (1997) holding that the use of the word 
"may" connotes complete unfettered discretion and noting 
with approval Corey v. Derwinski, 3 Vet. App. 231, 235 (1992) 
and Scott v. Brown, 7 Vet. App. 184 (1994) regarding the use 
of the term "may" in 38 C.F.R. § 3.109.  

If the appellant seeks to overturn a final rating decision of 
the RO or a final decision of the Board he must assert clear 
and unmistakable error or grave procedural error.  This 
language has been distinguished from the corresponding 
provisions for death pension and compensation.  See Blount v. 
West, 11 Vet. App. 34, 36-37 (1998); Isenhart v. Derwinski, 3 
Vet. App. 177, 180 (1992).  A claim on that basis has not 
been filed and is beyond the scope of this decision.

Thus, it is clear from the record how the RO arrived at the 
effective date for nonservice-connected pension benefits.  
The evidence that the RO received from the veteran on April 
25, 1994, led to the favorable determination in 1995.  
Clearly the regulations provide that the date of reopened 
claim will be controlling here.  It is important to determine 
the effective date for basic entitlement to pension since 
entitlement to SMP cannot be effective earlier than the date 
the veteran established basic entitlement.  That this is the 
case is clearly reflected in the applicable regulations.  
38 C.F.R. §§ 3.31, 3.400, 3.401.  

In summary, under applicable law and regulation, the 
effective date of the pension award should have been no 
earlier than the date of reopened claim.  Thus, entitlement 
to SMP at the housebound rate cannot be earlier than the date 
the veteran established basic entitlement.  See 38 U.S.C.A. § 
5110; 38 C.F.R. §§ 3.400, 3.401, 3.351. 

ORDER

Entitlement to an earlier effective date, prior to April 25, 
1994, for SMP at the housebound rate, is denied.


		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

